Morris, J.
All of defendant’s purported exceptions and assignments of error are to the charge of the court. However, the portions thereof assigned as error are not set out in the assignments of error, and no exceptions appear with respect thereto except under the purported assignments of error. The portions of the charge to which defendant takes exception are not identified in the record by letters, parentheses, or in any other manner. These purported assignments of error are ineffective to challenge the correctness of the charge. Vail v. Smith, 1 N.C. App. 498, 162 S.E. 2d 78; State v. Dunn, 264 N.C. 391, 141 S.E. 2d 630. For the reasons stated herein, the motion of the State to dismiss the appeal is well taken and is allowed.
Dismissed.
Campbell and BrocK, JJ., concur.